Exhibit 10.40
REPUBLIC SERVICES, INC. RELOCATION EXPENSE
REIMBURSEMENT AGREEMENT
This Relocation Expense Reimbursement Agreement (the “Agreement” is entered into
this 25 day of October, 2010, between Republic Services, Inc., its subsidiary,
affiliated, predecessor and successor corporations and entities (the “Company”)
and Kevin C. Walbridge (“Employee”).
Agreement
     In consideration of the Company’s payment of Relocation Expenses and for
other valuable consideration, the sufficiency of which are acknowledged, the
parties agree as follows:
     1. Payment of Relocation Expenses by Company. The Company agrees to pay on
behalf of Employee or reimburse Employee for only those Relocation Expenses
approved by the Company as set forth in the Relocation Program Handbook, which
Employee will obtain from Primacy Relocation. Employee is solely responsible for
all Relocation Expenses that are not provided for in the Relocation Program
Handbook. Employee shall keep and submit to the Company records and receipts
showing all Relocation Expenses incurred pursuant to this Agreement. These
records and receipts must comply with the Company’s expense reimbursement
policies in effect at the time the expense is incurred and must at a minimum
reflect the purpose of each expenditure and the person or entity to whom each
expenditure was made.
     2. Repayment of Relocation Expenses by Employee. Employee shall repay the
Company for Relocation Expenses paid to Employee or third parties on behalf of
Employee as follows:
          (a) Upon Resignation or Discharge: If Employee resigns or is
involuntarily discharged by the Company “for Cause,” the employee will be
required to repay all “Relocation Expenses,” which are defined as all
relocation-related expenses paid or incurred by the Company within a time-period
ending 24 months after the date the Employee begins work for the Company at the
destination location (the “effective date of transfer or new hire”), based on
the following schedule:

•   Resignation or discharge within 12 months of the effective date of transfer
or new hire — 100% of the Relocation Expenses, or   •   Resignation or discharge
more than 12 months but less than 24 months after the effective date of transfer
or new hire — 50% of the Relocation Expenses.

For purposes of this Agreement, “Cause” means: (i) Employee is convicted of or
pleads guilty (or nolo contendere) to a felony or other crime involving moral
turpitude; (ii) the Company determines that Employee knowingly breached any term
of his or her Employment Agreement (if applicable); (iii) the Company determines
that Employee knowingly violated any of the Company’s policies, rules, or
guidelines; or (iv) the Company determines that Employee willfully engaged in
conduct, or failed to perform assigned duties, the result of which exposes the
Company to serious actual or potential injury (financial or otherwise).
          (b) Upon Employment with Competitor. If Employee resigns or is
involuntarily discharged by the Company for Cause and accepts employment with a
competitor of the Company within 24 months after the effective date of transfer
or new hire, Employee shall repay the Company 100% of the total Relocation
Expenses. If Employee has already repaid a pro rata share of the Relocation
Expenses in accordance with Section 2(a), then Employee shall pay to the Company
100% of the remainder of the Relocation Expenses. For purposes of this
Agreement, the definition of competitor is the one used in Employee’s applicable
non-competition, non-solicitation and/or confidentiality agreement
          (c) Terms of Repayment. Employee shall repay any Relocation Expenses
to the Company by cashier’s check or wire transfer of immediately available
funds as follows: (i) any

 



--------------------------------------------------------------------------------



 



amounts due pursuant to Section 2(a) shall be paid within 45 days after the
employment termination date; and (ii) any amounts due pursuant to Section 2(b)
shall be paid within 30 days after Employee accepts employment with a competitor
of the Company.. Notwithstanding the foregoing, to the extent permitted by
applicable law, the Company may elect to withhold any amounts due for the
repayment of Relocation Expenses from any compensation due to Employee as of the
termination date, and Employee hereby agrees to such withholding and authorizes
the Company to withhold such amounts.
          (d) Exception. The repayment obligations of Paragraph 2 will not apply
where prohibited by the Sarbanes-Oxley Act.
     3. Miscellaneous.
          (a) Binding Effect; Amendment. This Agreement and the rights of the
parties hereunder shall be binding upon and shall inure to the benefit of the
parties hereto. This Agreement, upon execution and delivery, constitutes a valid
and binding agreement of the parties hereto enforceable in accordance with its
terms and may be modified or amended only by a written instrument executed by
all of the parties.
          (b) Entire Agreement. This Agreement is the final, complete and
exclusive statement of the agreement among the parties with relation to the
subject matter of this Agreement. There are no oral representations,
understandings or agreements covering the same subject matter as this Agreement.
This Agreement supersedes and cannot be varied, contradicted or supplemented by
evidence of any prior or contemporaneous discussions, correspondence, or oral or
written agreements or arrangements of any kind.
          (c) Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, it shall, to the extent possible, be modified in such
manner as to be valid, legal and enforceable but so as most nearly to retain the
intent of the parties. If such modification is not possible, such provision
shall be severed from this Agreement. In either case, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.
          (d) Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Arizona, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Arizona or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Arizona.
          (e) Attorneys’ Fees. In the event either party commences litigation
for the judicial interpretation, enforcement, termination, cancellation or
rescission hereof, or for damages (including liquidated damages) for the breach
hereof, then, in addition to any or all other relief awarded in such litigation,
the prevailing party therein shall be entitled to a judgment against the other
for an amount equal to reasonable attorneys’ fees, expert witness fees,
litigation related expenses, and court costs in such litigation.
           (f) Withholding. All payments made to the Employee will be made net
of any applicable withholding for taxes. If the Company makes any payments on
behalf of the Employee, the Employee agrees to pay all applicable withholding
taxes to the Company.
          (g) Section 409A. Notwithstanding anything herein or in the Relocation
Program Handbook to the contrary, except to the extent any expense or
reimbursement described herein or the Relocation Program Handbook does not
constitute a deferral of compensation within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, any expense or reimbursement will
meet the following requirements: (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided to Employee during any calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefits provided to Employee in any other calendar year; (ii) the reimbursement
for expenses for which Employee is entitled to be reimbursed will be made on or
before the last day of the calendar year following the

 



--------------------------------------------------------------------------------



 



calendar year in which the applicable expense is incurred; (iii) the right to
payment, reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit; and (iv) the payments or reimbursements will be
made pursuant to objectively determinable nondiscretionary Company policies and
procedures regarding such reimbursement of expenses.
     IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
date first written above.
Date: October 25, 2010

         
By:
  /s/ KEVIN C. WALBRIDGE
 
   

Name: Kevin C. Walbridge
Title: Executive Vice President, Operations

 